[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISIONRE: MOTION TO DISMISS
The motion to dismiss is denied. Sections 52-495 and 52-500
of the General Statutes confer jurisdiction on this court "upon the complaint of any person interested." See Clayden v. Finizie,7 Conn. App. 522, 524 (1986). Section 52-500 applies to property "held in trust . . . ."
The case of Rayhol Co. v. Holland, 110 Conn. 516 (1930), which defendant John C. Kucej cites in support of his motion to dismiss, does not stand for the proposition that this court lacks jurisdiction whenever a trust is involved. In Rayhol, an CT Page 2121 agreement provided a method fro dealing with the parties' common interests that was better than the method provided by statute. The court held that the reasonable agreement barred the plaintiff from obtaining a decree for partition of the premises. No such agreement exists in the present case.
Motion denied.
Thim, Judge